DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on February 18, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 defines the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishi et al (JP 2009-019142).
With regards to claim 1, Morishi teaches a photocurable ink (0001) with the following photoinitiator (0123):

    PNG
    media_image1.png
    181
    407
    media_image1.png
    Greyscale

(0123) (reading on the claimed formula (I)).
With regards to claims 2, 5, and 17, Morishi teaches the composition to have other fluorene derivatives (0157),
With regards to claim 4, Morishi teaches the ink to contain a resin having radically polymerizable groups such as a (meth)acrylate (reading on an olefinically unsaturated monomer) (0183). Morishi teaches the composition to further contain the above photoinitiator (0119-0156).
With regards to claim 6, Morishi teaches the polymerizable compound to have at least one ethylenically unsaturated groups (0185).
With regards to claims 7 and 8, Morishi teaches the composition to be used for photoresist and resist uses (002) and for the unsaturated monomer to contain acrylate groups (0187).
With regards to claim 9, Morishi teaches the composition to contain a benzophenone based compound (0002 and 0157).
With regards to claim 10, Morishi teaches the composition to contain a sensitizer (0157).
With regards to claim 11, Morishi teaches the composition to contain an inorganic pigment (0189).
With regards to claim 12, Morishi teaches the addition of a surfactant (0202).


Allowable Subject Matter
Claims 11-12 and claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763